DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-19 and 21-22 are pending
Claims 1-10 and 20 have been withdrawn due to restriction
Claims 21-22 are new
Claims 11, 13, 14 and 17 have been amended

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al US 2012/0325274 (US’274).

Regarding claim 11, US’274 teaches a two-fluid nozzle 34 for spraying, toward a processing target object, droplets of a processing solution which are formed by mixing the processing solution discharged from a liquid discharge portion 48 and a gas discharged from a gas discharge opening 52 can uniformly spray the droplets of the processing solution having small diameters (abstract). US’274 further teaches processing a patterned surface of a semiconductor substrate (a front surface of a substrate) in processing chamber 11 shown in fig. 2 (para. 28, 33 and 65). The processing includes supplying a processing liquid to the substrate through the two-fluid nozzle 34 and a jetting gas through gas discharge opening 52 and multiple slant holes 50 inclined downward in a clockwise direction when viewed from the top (multiple discharge openings respectively elongated at different angles with respect to the front surface of the substrate) (para. 36, 41-42, see fig. 3-5). The processing includes applying the liquid and gas together onto the wafer above a central portion of the substrate (jetting a gas … in a state that the processing liquid is supplied on the front surface of the substrate) (para. 36 and 50). Since the liquid would be considered to have been dispensed on the front surface any time after the start of the dispensing process and the remainder of the simultaneous dispensing process would include at least some time where the gas is being dispensed while the liquid is on the surface of the substrate the method further includes jetting a gas from a diffusion nozzle… onto a top surface of the processing liquid …in a state that the processing liquid has been supplied on the front surface of the substrate. Therefore, US’274 teaches a liquid processing method, comprising: supplying a processing liquid onto a front surface of a substrate; and jetting a gas from a diffusion nozzle, which is provided with multiple discharge openings respectively elongated at different angles with respect to the front surface of the substrate, onto a top surface of the processing liquid and above a region of the front surface of the substrate including at least a central portion thereof in a state that the processing liquid has been supplied on the front surface of the substrate.

Regarding claim 12, US’274 teaches the liquid process method of claim 11. US’274 further teaches that the two-fluid nozzle includes a curved surface (hemispherical shape) at its discharge end (a leading end portion) which includes the discharge openings 50 and 52 (see fig. 3-5). Therefore, US’274 further teaches wherein the diffusion nozzle has a leading end portion which is provided with the multiple discharge openings and is of a hemispherical shape.

Regarding claims 13 and 14, US’274 teaches the liquid process method of claim 11. US’274 further teaches arm 33 is moved back and forth horizontally. Accordingly, the two-fluid nozzle is moved back and forth between the position above the central portion of the substrate 2 and a position above the edge portion of the substrate 2, and the entire surface of the substrate 2 is liquid-processed (para. 52). Therefore, US’274 further teaches that the central region is treated at a different time than the peripheral portion is treated such that when the central region is being treated the peripheral portion is not being treated and when the peripheral portion is being treated the central region is not being treated. Further the portions that are considered the central and edge portions can be arbitrarily defined as any point between the center and edge such that the time the nozzle treats one area vs the other can include either area being larger than the other and the time that the nozzle spends in each area can be longer or shorter depending on how the portions are defined. US’274 further teaches that the temperature of the processing solution is room temperature or higher (para. 55) and the gas is nitrogen (para. 39) and the temperature of nitrogen gas is -195°C. Therefore, the mixing of the gas with the processing solution would necessarily have a cooling effect on the liquid, which reads on cooling the processing liquid. Therefore, US’274 further teaches wherein the jetting of the gas comprises jetting the gas onto the front surface of the substrate from the diffusion nozzle in the state that the processing liquid has been supplied on the front surface of the substrate, while controlling the gas to be supplied above the central portion of the front surface of the substrate for a time period longer than a time period during which the gas is being supplied above a peripheral portion of the front surface of the substrate; and cooling the processing liquid at the central portion of the front surface of the substrate, with regard to claim 13 and wherein the jetting of the gas comprises jetting the gas from the diffusion nozzle above the central portion of the front surface of the substrate in the state that the processing liquid has been supplied on the front surface of the substrate, and, also, not jetting the gas from the diffusion nozzle above a peripheral portion of the front surface of the substrate; and cooling the processing liquid at the central portion of the front surface of the substrate, with regard to claim 14.

Regarding claim 15, US’274 teaches the liquid process method of claim 11. US’274 further teaches that the two fluid nozzle supplies the processing liquid and the jetting gas to a central portion of the substrate, as discussed above, which reads on wherein the jetting of the gas comprises jetting the gas from the diffusion nozzle onto the region of the front surface of the substrate including at least the central portion thereof in the state that the processing liquid is supplied on the front surface of the substrate. US’274 further teaches that the arm 33 is moved back and forth along the surface of the substrate while supplying the processing liquid and the jetting gas to the surface (para. 52), which reads on jetting the gas … in a state that the diffusion nozzle is deviated from a rotation center of the substrate when viewed from a vertical direction.

Regarding claim 16, US’274 teaches the liquid process method of claim 11. US’274 further teaches that a rinse solution is supplied to a substrate after processing with the two fluid nozzle 34 (para. 53). Therefore, US’274 further teaches supplying a cleaning liquid onto the front surface of the substrate after the jetting of the gas.

Regarding claim 21, US’274 teaches the liquid process method of claim 11. US’274 further teaches that the temperature of the processing solution is room temperature or higher (para. 55) and the gas is nitrogen (para. 39) and the temperature of nitrogen gas is -195°C. Therefore, the mixing of the gas with the processing solution would necessarily have a cooling effect on the liquid, which reads on wherein the jetting of the gas comprises: jetting the gas onto the top surface of the processing liquid supplied onto the front surface of the substrate; and cooling the processing liquid.

Regarding claim 22, US’274 teaches the liquid process method of claim 21. US’274 further teaches the gas assist in the delivery of the processing solution so that the processing solution discharged from each liquid discharge opening is efficiently disperse, as discussed above (para. 7-19). Since the gas assist is coating the substrate with a processing solution and not a process of removing the processing solution, the gas would not expose the substrate during the jetting, which reads on wherein the jetting of the gas is performed such that the front surface of the substrate is not exposed by the gas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US’274 as applied to claim 16 above, and further in view of Miya et al. US 2012/0175819 (US’819).

Regarding claim 17, US’274 teaches the liquid process method of claim 16. US’274 further teaches that the temperature of the processing solution is room temperature or higher (para. 55) and the gas is nitrogen (para. 39) and the temperature of nitrogen gas is -195°C. Therefore, the mixing of the gas with the processing solution would necessarily have a cooling effect on the liquid, which reads on cooling the processing liquid. US’274 further teaches that the processing liquid is formed into droplets that are supplied to the substrate, as discussed above. Therefore, the position that the discrete liquid droplets are dispensed would not be the same positions that the nitrogen gas is dispensed, which reads on wherein the jetting of the gas comprises jetting the gas ..without supplying the processing liquid onto a same position as the gas. As a result, US’274 further teaches wherein the jetting of the gas comprises jetting the gas onto the top surface of the processing liquid supplied onto the front surface of the substrate without supplying the processing liquid onto a same position as the gas, and cooling the processing liquid.

US’274 does not teach wherein a degree of an exhaust flow exhausted through an exhaust port from an atmosphere around the substrate during the jetting of the gas is smaller than a degree of an exhaust flow from the atmosphere around the substrate during the supplying of the cleaning liquid.

US’819 teaches a substrate processing method and a substrate processing apparatus for performing a cleaning process on various substrates such as semiconductor wafers (para. 6). US’819 further teaches a plurality of exhaust ports 1011 are provided at a bottom surface part of this processing chamber 1001, and the internal space of the processing chamber 1001 is connected to an exhaust unit 1063 via these exhaust ports 1011. This exhaust unit 1063 includes an exhaust damper and an exhaust pump and the amount of exhaust by the exhaust unit 1063 can be regulated by controlling a degree of opening of the exhaust damper. The control unit 1004 gives a command concerning the amount of opening of the exhaust damper to the exhaust unit 1063 to regulate the amount of exhaust from the processing chamber 1001 and control temperature and humidity in the internal space (para. 28). US’274 further teaches that the when the two-fluid nozzle is used a mist is created to treat the substrate (para. 5). In view of the teachings of US’819 and US’274, one of ordinary skill in the art would know that dispensing the rinse liquid into the processing chamber would cause the atmosphere to change compared to the atmosphere cause by delivering a smaller amount of liquid in the form of a mist when the jetting gas is supplied. Therefore, controlling the atmosphere of the processing space of US’274 should include controlling the exhaust to be as much or as little as necessary to perform the desired processing steps while maintaining the desired temperature and humidity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’819 to include wherein a degree of an exhaust flow exhausted through an exhaust port from an atmosphere around the substrate during the jetting of the gas is smaller than a degree of an exhaust flow from the atmosphere around the substrate during the supplying of the cleaning liquid because controlling the atmosphere of the processing space of US’274 should include controlling the exhaust to be as much or as little as necessary to perform the desired processing steps while maintaining the desired temperature and humidity and one of ordinary skill in the art would know to control the exhaust to be as much or as little as necessary to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US’274 as applied to claim 16 above, and further in view of Arima et al. US 2012/01111373 (US’373).

Regarding claims 18 and 19, US’274 teaches the liquid process method of claim 16. 

US’274 does not teach jetting a drying gas onto the front surface of the substrate after the supplying of the cleaning liquid, to thereby remove the cleaning liquid from the front surface of the substrate, wherein the diffusion nozzle and a nozzle for the jetting of the drying gas are held by a single nozzle head, with regard to claim 18 and wherein the jetting of the gas, the supplying of the cleaning liquid and the jetting of the drying gas are performed in a state that height positions of the diffusion nozzle, a nozzle for the supplying of the cleaning liquid and the nozzle for the jetting of the drying gas are maintained constant, with regard to claim 19.

US’373 teaches a substrate a method for cleaning a surface of a substrate having a circuit pattern formed thereon (abstract). US’373 further teaches in order to form a good dry region D, there is a need to arrange the cleaning solution nozzle 60 and the gas nozzle 70 with an appropriate distance therebetween. (Step 3) With the wafer W continuing to be rotated after forming the dry region D in Step 2, the cleaning solution nozzle 60 and the gas nozzle 70 are together moved to the periphery of the wafer W while feeding the cleaning solution R from the cleaning solution nozzle 60 onto the surface of the wafer W, as shown in FIG. 5D. since the speed of rotation of the wafer W is controlled such that the centrifugal force at each position of the feed of the cleaning solution R becomes constant in computation to uniformalize an amount of fed cleaning solution R per unit area of the surface of the wafer W, a great cleaning effect can be achieved even in the periphery of the wafer W. US’373 further shows that the liquid nozzle and the drying nozzle can be arranged on a single nozzle head (para. 57-67, see fig. 5a-e). US’274 further teaches that the processing height is selected to be a specific value during treatment (height position maintained constant) for achieving the desired cleaning effect (para.46 and 60).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’274 to include jetting a drying gas onto the front surface of the substrate after the supplying of the cleaning liquid, to thereby remove the cleaning liquid from the front surface of the substrate, wherein the diffusion nozzle and a nozzle for the jetting of the drying gas are held by a single nozzle head, with regard to claim 18 and wherein the jetting of the gas, the supplying of the cleaning liquid and the jetting of the drying gas are performed in a state that height positions of the diffusion nozzle, a nozzle for the supplying of the cleaning liquid and the nozzle for the jetting of the drying gas are maintained constant, with regard to claim 19 because US’373 teaches a great cleaning effect can be achieved even in the periphery of the wafer US’274 teaches that the processing height is selected to be a specific value during treatment for achieving the desired cleaning effect and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).


Response to Amendment
Applicant’s amendments to independent claim 11 to include subject matter regarding the jetting process has changed the scope of claim 11. However, upon further consideration, the teachings of US’274 still appear to read on the claimed invention therefore a new ground(s) of rejection is made under US’274 as anticipated by US’274 which includes both the rejection of claim 11 as stated in the non-final office action mailed 3-2-22 and additional discussion regarding the teachings of US’274 relating to the features added to claim 11.
	Response to Arguments
Applicant's arguments filed 6-2-22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the processing solution and the gas cannot be dispensed at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The recitation of “jetting a gas from a diffusion nozzle... onto a top surface of the processing liquid ... in a state that the processing liquid has been supplied on the front surface of the substrate” requires that the gas is dispensed when the processing liquid is present on the substrate. However, this can encompass processes that dispense both the processing liquid and the gas at the same time since the liquid would be considered have been dispensed on the front surface any time after the start of the dispensing process and the remainder of the simultaneous dispensing process would include at least some time where the gas is being dispensed while the liquid is on the surface of the substrate.
	
Applicant's argument “that if the degree of an exhaust flow during the jetting of the gas is larger, the cooling effect of the processing liquid and its ranges cannot be obtained as intended since the flow of the gas significantly changes”, have been considered but are not deemed persuasive. The claim recites a relative difference between the degree of exhaust during the jetting process and a subsequent cleaning process but it does not identify any value of the exhaust during the jetting process or during the cleaning process or any processing’s conditions that are associated with the exhaust degree. It does not appear that the effects on the processing liquid during the jetting process discussed in the arguments are necessarily required by the claim limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed above and in the non-final office action mailed 3-2-22, one of ordinary skill in the art would know that dispensing the rinse liquid into the processing chamber would cause the atmosphere to change compared to the atmosphere cause by delivering a smaller amount of liquid in the form of a mist when the jetting gas is supplied. Therefore, controlling the atmosphere of the processing space of US’274 should include controlling the exhaust to be as much or as little as necessary to perform the desired processing steps while maintaining the desired temperature and humidity.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713